On this petition a re-hearing was granted, and the case re-argued,

Judge Owsley
delivered the Opinion of the Court on the rehearing.
Understanding the bill of Parker’s heirs to have been drawn with no other aspect, than *"° rccover ^1C i’1 contest, and obtain an account °f the rents and profits, it was not thought proper, when the case was formerly under advisement, to do more than discuss the right of the complainants to a decree for the lot. After the opinion was rendered, however, the counsel of Parker’s heirs, conceiving that too limited a construction had been put upon the bill, and that if the lot be not recoverable by the heirs of Parker, they are entitled to an account for the price for which it was sold to Anderson, presented a petition in which was solicited a rehearing of the cause, as well on the points discussed in the former opinion, as on the further point in relation to the right of the complainants, to an account for the price of the lot. The petition suggests some inaccuracies which in point ol‘ fact, it is supposed were inadvertantly committed by the court in the former opinion, and which it seems to be apprehended by the counsel might produce a different result if corrected.
heirs ombraoeel their e onty"andnot the proceeds °f thejuditherefore™"’ their claim to the money is edbP1 fhe^de crco;
WicMiffe, for appellants; Chinn, Crittenden, and ffaggin and Loughborough, for appellees.
The petition had the attention of the court, and after again adverting to the record, every material fact was found to have been formerly correctly understood, and though in some immaterial points, the record may not have been as accurately in the opinion, as it might possibly have been, no inaccuracy was perceived which could produce any change in the conclusion to which that opinion came on the points therein discussed and decided.! Entertaining however, some doubts, whether vs had not mistaken the import of the bill in supposing that it had not drawn in question any claim for the price of the lot, by the heirs of Parker, a rehearing was ordered on that point only, without allowing the principles decided in the former opinion to be further discussed or contested.
The argument has been had on that point, and after the most mature consideration, nothing is discovered to change our first impressions, as to the object and import of the bill. When taken altogether, it must be admitted, that the allegations of the bill, haveproduced.no little difficulty in the minds of the court, in coming to a satisfactory conclusion; but with every disposition to indulge the most liberal construction, we have been unable to discover any thing in the bill which can warrant the inference, that any claim for the price of the lot, was intended to be drawn in question. The result of this construction of the bill, is, that the dismission of the bill cannot prejudice the right of Parker’s heirs, if any they have, to prosecute any other suit for the price of the lot.
The former opinion of this court, must therefore, stand unaltered, and affirmed.